Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 6-1-21 and this office action is a non-final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915948 to Kunze et al. in view of U.S. Patent No. 5,044,112 to Williams.

Referring to claim 2, Kunze et al. as modified by Williams further discloses the first and second lateral portions are configured to straddle a housing – see bottom of 18 straddling 17-17b in figures 1-3 of Kunze et al.
	Referring to claim 3, Kunze et al. as modified by Williams further discloses the first lateral portion is a mirror image of the second lateral portion – see at the bottom of 18 proximate 18a and 18b in figure 3 of Kunze et al.
	Referring to claim 4, Kunze et al. as modified by Williams further discloses adhesive is further applied to the first lateral portion and the second lateral portion – see at the bottom of 18 in figure 3 of Kunze et al.
.
	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze et al. as modified by Williams as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0141979 to Smith et al.
Referring to claim 6, Kunze et al. as modified by Williams does not disclose a peel-off film that is applied to the front face. Smith et al. does disclose a peel-off film that is applied to the front face – see paragraph [0057]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kunze et al. as modified by Williams and add the peel-off film as disclosed by Smith et al., so as to yield the predictable result of protecting the adhesive during transport and assembly of the device as desired.
Referring to claim 7, Kunze et al. as modified by Williams and Smith et al. further discloses the peel-off film includes a window – see at 167 of Smith et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Kunze et al. as modified by Williams and add the peel-off film as disclosed by Smith et al., so as to yield the predictable result of protecting the adhesive during transport and assembly of the device as desired.
Claims 8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,375,625 to Larsen in view of U.S. Patent Application Publication No. 2016/0000060 to Sandford et al.

Referring to claim 12, Larsen as modified by Sandford et al. further discloses the base defines an elongate polygon comprising at least a first edge and at least a second edge – see multiple edges of 54 in figures 6-7 of Larsen, wherein the first edge is different than the second edge – see multiple different edges – at 54 in figures 6-7.
.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen as modified by Sandford et al. as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2015/0083193 to Ueda.
Referring to claim 9, Larsen as modified by Sandford et al. further discloses the lens and the lens perimeter refract light emitted by the LEDs toward the substrate – see figure 5 and paragraphs [0047]-[0048] of Sandford et al. Larsen as modified by Sandford et al. does not disclose the lens includes a perimeter defining a chamfered surface, and wherein the chamfered surface refracts light emitted by the plurality of LEDs toward the substrate. Ueda does disclose the lens includes a perimeter defining a chamfered surface – see at 10B in figures 7a-8b and figure 9b, and wherein the chamfered surface refracts light – see figure 9b and paragraph [0198]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Larsen as modified by Sandford et al. and add any suitable lens including the chamfered lens of Ueda, so as to yield the predictable result of facilitating sufficient light emanating from the device as desired. 
Referring to claim 10, Larsen as modified by Sandford et al. and Ueda further discloses the plurality of LEDs are ultraviolet LEDs – see paragraph [0047] of Sandford et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Larsen as modified by Sandford et al. and Ueda and add the LEDs of Sandford et al., so as to yield the predictable result of providing longer lasting light while conserving power.
.
Claims 14-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Sandford et al. and further in view of Smith et al.
Referring to claim 14, Larsen discloses an insect attractant device comprising, a housing – at 54, defining a front face and a rear face – see figures 6-7, an electronics assembly comprising a power source – see plug at the rear of 54, and a light assembly – at 30, the power source extending from the rear face of the housing – see at 54 in figures 6-7, a lens – at 52, disposed along the housing – see figures 6-7, and a substrate – at 56, disposed between the lens and the power source – see figures 6-7, wherein the substrate – at 56, is spaced apart from the lens – at 52, defining a first distance therebetween – see figures 6-7 and column 3 lines 30-50, wherein the substrate – at 56, is spaced apart from the rear face – rear of 54, defining a second distance therebetween – see figures 6-7. Larsen does not disclose the electronics assembly has a first resistor. Smith et al. does disclose the electronics assembly comprises a resistor – see at 110 detailed as a resistance heater in paragraph [0063]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sandford et al. and add the resistor of Smith et al., so as to yield the predictable result of making the device more attractive to insects by using the heating device as desired. Larsen further does not disclose the light emitting assembly is a plurality of LEDs and the substrate is substantially planar. Sandford et al. does disclose the light 
Referring to claim 15, Larsen as modified by Smith et al. and Sandford et al. further discloses heat is dispersed by the first resistor – see paragraph [0063] of Smith et al., but does not disclose the heat dispersed by the first resistor causes a temperature between the substrate and the lens to be approximately 10 degrees Celsius greater than a highest temperature between the substrate and the rear face. However, it would have been obvious to one of ordinary skill in the art to take the device of Larsen as modified by Smith et al. and Sandford et al. and have the heat from the resistor causing a higher temperature of approximately 10 degrees Celsius between the 
Referring to claim 16, Larsen as modified by Smith et al. and Sandford et al. does not disclose a second resistor. However, it would have been obvious to one of ordinary skill in the art to take the device of Larsen as modified by Smith et al. and Sandford et al. and duplicate components such as the claimed resistor to add a second resistor, so as to yield the predictable result of providing sufficient heat as desired to attract insects.
Referring to claim 17, Larsen as modified by Smith et al. and Sandford et al. further discloses the substrate includes an adhesive applied to at least a first face – see at 56 in figures 6-7 and column 3 lines 30-60 of Larsen.
Referring to claim 20, Larsen as modified by Smith et al. and Sandford et al. further discloses the substrate includes a first lateral portion and a second lateral portion – see the sides of item 56 in figures 6-7 of Larsen.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen as modified by Smith et al. and Sandford et al. as applied to claim 14 above, and further in view of Ueda.
Referring to claim 18, Larsen as modified by Smith et al. and Sandford et al. further discloses the lens directs light in a direction of the substrate – see figures 1-5 and paragraph [0048] of Sandford et al. Larsen as modified by Smith et al. and Sandford et al. does not disclose the lens includes a chamfered edge that directs light. Ueda does disclose the lens – at 10b, includes an edge defining a chamfered surface – see at 10B in figures 7a-8b and figure 9b, and wherein the chamfered surface directs light – see figure 9b and paragraph [0198]. Therefore it 
Referring to claim 19, Larsen as modified by Smith et al. and Sandford et al. further discloses the plurality of LEDs – at 124,218, are optically coupled with the edges an inner edge of the lens – see figures 1-5 and paragraphs [0047] thru [0049] of Sandford et al. Larsen as modified by Smith et al. and Sandford et al. does not disclose the lens includes a cutout portion defining an inner edge. Ueda does disclose the lens includes a cutout portion defining an inner edge – see at 10b,16 in figures 7a-8b and 9b. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Larsen as modified by Smith et al. and Sandford et al. and add any suitable lens including the lens with cutout portion of Ueda, so as to yield the predictable result of facilitating sufficient light emanating from the device as desired.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 6-1-21 obviates the 35 U.S.C. 112(b) rejections of claims 1-7 detailed in the last office action dated 5-11-21.
	Applicant’s claim amendments and remarks/arguments dated 6-1-21 obviates the prior art rejections of claims 1, 8 and 14 detailed in the last office action dated 5-11-21. However, 

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643